Citation Nr: 1112308	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968, including service in Vietnam.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claim for service connection for CAD.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran has been currently diagnosed with CAD, a form of ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating instant claim for service connection.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as arthrosclerosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include prostate cancer, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that a veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must have one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock, 10 Vet. App. at 162.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

CAD Claim

The Veteran contends that he suffers from CAD as a result of his service-connected diabetes mellitus.

A December 1965 service entrance examination and a December 1967 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any cardiac disorder.

The Veteran complained of tightness across of the chest that was accompanied by shortness of breath in a January 2004 VA treatment note.  An assessment of a typical angina history with multiple risk factors was made.

An assessment of diabetes mellitus was made in a June 2004 VA treatment note.

Cardiac catheterization was performed in June 2004.

The Veteran denied chest pain or shortness of breath in a July 2004 VA treatment note.  He was assessed to be stable seven weeks post-coronary artery bypass graft (CAGB).

 A December 2004 Personnel Information Exchange System (PIES) noted that the Veteran had served in the Republic of Vietnam from July 1966 to August 1967.

A March 2005 VA examination reflects the Veteran's reports of being diagnosed with diabetes mellitus in February 2004 after routine testing found his blood sugar levels to be markedly elevated.  He was subsequently prescribed oral hypoglycemic agents and continued to use this medication.  In early 2004, he complained of intermittent chest pain for the previous three to four years and underwent a cardiac evaluation.  He eventually undergoing a triple CABG in June 2004.  Current significant chest pain was denied and his only current complaints were of mild peripheral neuropathy consisting of minimal numbness and tingling.  Physical examination revealed a well healed CABG scar and regular heart rhythm without murmurs or gallops.  Following this examination and a review of the Veteran's claims file, diagnoses of diabetes mellitus, type 2, with mild lower peripheral neuropathy and CAD status-post three-vessel CABG in June 2004 that was currently asymptomatic were made.  The examiner opined that it was impossible to directly relate the Veteran's CAD to his diabetes mellitus without resorting to complete speculation.

An April 2005 VA treatment note indicated that the Veteran had undergone a CABG the previous year and that his sister had been diagnosed with CAD.  An impression of CAD/CABG that was clinically stable due to medications was made.

In an August 2005 notice of disagreement, the Veteran reported that he had not had any blood work done for more than 10 years prior to his diagnosis of diabetes and that he believes that he had diabetes for many years prior to his initial diagnosis.

An August 2010 Veterans Health Administration (VHA) opinion noted that the Veteran had been diagnosed with diabetes mellitus in February 2004 and with CAD in June 2004 after a cardiac catheterization.  However, the diagnosis of CAD likely dates back to January 2004 following the Veteran's complaints of chest pain that was confirmed to be cardiac in origin in March 2004.  CAD is a chronic disease and it usually takes several years for atherosclerosis in the coronary arteries to develop obstructive lesions that impaired blood perfusion to the heart.  There were multiple risk factors in the development of CAD, including: age, hypertension, diabetes mellitus, dyslipidemia, tobacco use, a family history of premature CAD, obesity and chronic kidney disease.  Using the Framingham Heart Study lifetime, the Veteran's 10 year risk of general cardiovascular disease was 25.65% in the absence of diabetes and 40.91% with the presence of diabetes, suggesting a 59% increased risk of the combined outcome of all these cardiovascular complications secondary to diabetes mellitus.

The August 2010 VHA examiner further opined that while it was difficult to calculate the true impact of the newly diagnosed diabetes mellitus on the development of CAD for this Veteran, it was probably less than 50% as he was diagnosed almost simultaneously with CAD and diabetes and the impact of diabetes was much more long term.  For example, the average maximal increased risk because of diabetes mellitus in the Framingham study was 50% over 10 years.  The Veteran also did not have other end-organ damage secondary to diabetes mellitus such as diabetic retinopathy or kidney dysfunction, and both of these organs are usually very sensitive to damage from diabetes mellitus.  The Veteran was noted in January 2004 to have multiple risk factors of CAD including being overweight with a body mass index of 31, to have hypertension and hyperlipidemia and to have a family history of CAD as his sister suffered from the condition.  These risk factors likely accounted for most of his development of obstructive CAD.

In a December 2010 addendum to the August 2010 opinion, the VHA examiner opined that diabetes was less likely than not an aggravating factor in the Veteran's CAD.

The Veteran has a current disability as he has been diagnosed as suffering from CAD, a form of ischemic heart disease.  In-service exposure to herbicides is presumed due to his service in Vietnam.  38 U.S.C.A. § 1116.  The recently revised regulations allow for presumptive service connection for ischemic heart disease based upon herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Although the August 2010 VHA examiner determined that there was no relationship between the Veteran's diagnosed diabetes mellitus and CAD, no opinion regarding the relationship between CAD and herbicide exposure was offered.  No other evidence rebutting this presumption has been submitted.

All of the elements supporting a grant of service connection for CAD have been met and the claim is therefore granted.


ORDER

Entitlement to service connection for coronary artery disease is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


